Case 19-40883      Doc 560     Filed 03/14/19 Entered 03/14/19 14:19:25          Main Document
                                             Pg 1 of 3


 Jason J. Blakley (admitted pro hac vice)
 GIVENS PURSLEY LLP
 601 W. Bannock St.
 Boise, ID 83702
 208-388-1200 main
 208-388-1300 fax
 litigation@givenspursley.com
 jasonblakley@givenspursley.com


                         UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION


                                                  Case No. 19-40883-659
  In re:                                          Chapter 11

  PAYLESS HOLDINGS LLC, et al.,                   (Jointly Administered)

                        Debtors.


                          NOTICE OF APPEARANCE AND
                REQUEST FOR SERVICE OF NOTICES AND DOCUMENTS

           PLEASE TAKE NOTICE that Westpark Shopping Center LLC (“Westpark”) hereby

 appears through its counsel, Givens Pursley LLP, and requests, pursuant to Bankruptcy Rules 2002,

 3017 and 9007 and Sections 342 and 1109(b) of the Bankruptcy Code, that copies of all notices

 and pleadings given or filed in the above-captioned cases be given and served upon the following

 persons by ECF service at the following email addresses:

                                         Jason J. Blakley
                                      GIVENS PURSLEY LLP
                                      601 W. Bannock St.
                                         Boise, ID 83702
                                       208-388-1200 main
                                        208-388-1300 fax
                                jasonblakley@givenspursley.com




 NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF NOTICES AND DOCUMENTS - 1
Case 19-40883       Doc 560      Filed 03/14/19 Entered 03/14/19 14:19:25               Main Document
                                               Pg 2 of 3


         PLEASE TAKE FURTHER NOTICE that, pursuant to Section 1109(b) of the Bankruptcy

 Code, the foregoing demand includes not only the notices and papers referred to in the Bankruptcy

 Rules and sections of the Bankruptcy Code specified above, but also includes, without limitation,

 any notice, application, complaint, demand, motion, petition, pleading or request, whether formal

 or informal, written or oral, and whether transmitted or conveyed by mail, delivery, telephone,

 facsimile, electronic mail or otherwise filed or made with regard to the above-captioned case and

 proceedings therein.

         This Notice of Appearance and Request for Service of Notices and Documents shall not be

 deemed or construed to be a waiver of the rights of Westpark (i) to have final orders in non-core

 matters entered only after de novo review by a District Court Judge; (ii) to trial by jury in any

 proceeding so triable in this case or any case, controversy, or proceeding related to this case; (iii) to

 have the District Court withdraw the reference in any matter subject to mandatory or discretionary

 withdrawal; (iv) to contest the jurisdiction of this Court over Westpark; or (v) to any other rights,

 claims, actions, setoffs, or recoupments to which Westpark may be entitled, in law or in equity, all

 of which rights, claims, actions, defenses, setoffs, and recoupments Westpark expressly reserves.

         DATED this 14th day of March, 2019.

                                                 GIVENS PURSLEY LLP


                                                 By      /s/ Jason J. Blakley
                                                         Jason J. Blakley
                                                         Attorneys for
                                                         Westpark Shopping Center LLC




 NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF NOTICES AND DOCUMENTS - 2
Case 19-40883      Doc 560      Filed 03/14/19 Entered 03/14/19 14:19:25              Main Document
                                              Pg 3 of 3


                                  CERTIFICATE OF SERVICE

         I hereby certify that on the 14th day of March, 2019, a true and correct copy of the foregoing
 was served by the Court’s Electronic Case Filing System to all parties registered or otherwise
 entitled to receive electronic notices.


                                                               /s/ Jason J. Blakley
                                                               Jason J. Blakley




 NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF NOTICES AND DOCUMENTS - 3
